An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

MIKEL MAURO GIBSON, No. 636'74
Appellant,

THE STATE OF NEVADA, § § L E “’

°‘Ql‘“ 
B¥ D'EPUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
to dismiss for lack of subject matter jurisdiction, Eighth Judicial District
Court, Clark County; Elissa F. Cadish, Judge.

Because no statute or court rule permits an appeal from an

order denying a motion to dismiss for lack of subject matter jurisdiction,
We lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

    

Dougls l

cc: Hon. Elissa F. Cadish, District Judge
Mikel Mauro Gibson
Attorney General/Carson City l
Clark County District Attorney
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAnA

(O) l947A *